 1

 2

 3                              UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA

 5                                                 ***

 6    ROGER HULL,                                        Case No. 3:18-cv-00197-MMD-WGC
 7                                         Plaintiff,                   ORDER
             v.
 8
      JAMES DZURENDA, et al.,
 9
                                      Defendants.
10

11

12          Plaintiff, a pro se prisoner, previously filed an application to proceed in forma

13 pauperis and submitted a civil rights complaint (“Complaint”) pursuant to 42 U.S.C. §

14 1983. (ECF No. 1, 1-1.) The Court screened the Complaint and informed Plaintiff that, if

15 he did not file an amended complaint within 30 days, the Court would dismiss the action

16 with prejudice for failure to state a claim. (ECF No. 3 at 13–14).

17          Plaintiff has not filed an amended complaint. Rather, Plaintiff now files a motion for

18 voluntary dismissal. (ECF No. 5.) Pursuant to Federal Rule of Civil Procedure 41(a)(1), a

19 plaintiff may dismiss an action without a court order by filing “a notice of dismissal before

20 the opposing party serves either an answer or a motion for summary judgment.” Fed. R.

21 Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion to voluntarily dismiss this action

22 and dismisses the action with prejudice.

23          It is therefore ordered that Plaintiff’s application to proceed in forma pauperis (ECF

24 No. 1) is granted. Plaintiff will not be required to pay an initial installment of the filing fee.

25 In the event that this action is dismissed, the full filing fee must still be paid pursuant to

26 28 U.S.C. § 1915(b)(2).

27 ///

28 ///
1           It is further ordered that the movant herein is permitted to maintain this action to

2    conclusion without the necessity of prepayment of any additional fees or costs or the

3    giving of security therefor.

4           It is further ordered that, pursuant to 28 U.S.C. § 1915(b)(2), the Nevada

5    Department of Corrections will pay to the Clerk of the United States District Court, District

6    of Nevada, 20% of the preceding month’s deposits to Plaintiff’s account (Roger Hull, #

7    68989), in the months that the account exceeds $10.00, until the full $350.00 filing fee

8    has been paid for this action. The Clerk of the Court will send a copy of this order to the
9    Finance Division of the Clerk’s Office. The Clerk of the Court will also send a copy of this
10   order to the attention of the Chief of Inmate Services for the Nevada Department of
11   Corrections, P.O. Box 7011, Carson City, NV 89702.
12          It is further ordered that the motion for voluntary dismissal (ECF No. 5) is granted.

13          It is further ordered that this action is dismissed in its entirety with prejudice.
14          It is further ordered that the Clerk of the Court enter judgment accordingly.
15          DATED THIS 8th day of March 2019.
16
                                                 MIRANDA M. DU
17                                               UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                    2
